Citation Nr: 0811034	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, Veteran's Daughters


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from March 1941 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The veteran requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held before the undersigned Veterans Law 
Judge (VLJ) in March 2008.  The veteran was present at the 
hearing, but his wife and daughters testified at that time on 
his behalf.  The hearing transcript is of record.

The Board notes that statements were received from a county 
judge and a small business owner concerning the veteran's 
employability, which in light of the Board's grant of a 70 
percent disability rating, raise the issue of entitlement to 
a total disability rating based on individual unemployability 
(TDIU) pursuant to 38 C.F.R. § 4.16.  This matter is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of intrusive thoughts, 
social isolation, frequent severe nightmares, anxiousness, 
occasional suicidal ideation, increased arousal and 
hypervigilance, difficulty sleeping, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
neglect of personal appearance and hygiene, inability to 
establish and maintain effective relationships, memory loss, 
poor concentration, and depressed mood.

2.  The veteran's PTSD has not resulted in total impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name. 


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not higher, 
for post-traumatic stress disorder are met for the entire 
period of time covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends in this case that his PTSD symptoms have 
worsened, and that this decline warrants a higher disability 
evaluation.  The veteran was originally granted service 
connection for PTSD in a rating decision dated July 2004.  
The RO evaluated the veteran's PTSD as 50 percent disabling, 
effective July 17, 2003.  The October 2005 rating decision 
currently on appeal continued the veteran's 50 percent 
disability evaluation for PTSD.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate in this 
instance.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such, staged ratings are not 
warranted.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).
The Board has reviewed all of the evidence of record in this 
case. The veteran was afforded a VA mental health assessment 
in August 2003.  The veteran was noted to have impaired 
hearing at that time.  The veteran's wife provided much of 
the information about the veteran's disability to the 
examiner.  Notably, the veteran's wife stated that the 
veteran had "bad dreams" and memory problems as well as 
hyperarousal symptoms and avoidant behavior during the 
previous 40 years.  The veteran's wife indicated that the 
veteran became confused and agitated, especially in the 
evenings.  The veteran described his mood as "up and down" 
and stated that his appetite was fairly good, but noted that 
his sleep "is not good."

Upon mental status examination, the examiner found the 
veteran to be alert and cooperative even though he had 
difficulty seeing and hearing.  His speech was soft, and the 
examiner observed that the veteran's mood was somewhat 
dysphoric while his affect was constricted in range.  The 
veteran's thought process was goal-directed and logical with 
no evidence of psychosis.  Similarly, the examiner found no 
evidence of suicidal or homicidal ideation.  The veteran's 
insight was poor and his judgment was fair.  The examiner 
noted that the veteran was "cognitively" oriented to time, 
place, and self, but that the veteran could not immediately 
recall three objects.  The veteran's Global Assessment of 
Functioning (GAF) score was 31.

The examiner diagnosed the veteran as having chronic PTSD and 
dementia, not otherwise specified.  The examiner further 
stated that the veteran appeared to be having increased 
cognitive problems in the past several years.  The examiner 
found the veteran's short-term memory to be compromised.

VA administered a Compensation and Pension (C&P) Examination 
in April 2004.  The veteran stated at that time that he was 
doing "pretty well," but that he had nightmares about 
"buddies getting killed" approximately two to three times 
per week.  The veteran denied intrusive thoughts or being 
startled by noises.  He avoided crowds, but still enjoyed 
going to large stores.  The veteran admitted to watching war 
movies.  He indicated that he and his wife got along fairly 
well, but that they were not particularly close.  He 
attributed this to his poor temper.

Upon mental status examination, the examiner found the 
veteran to be fully cooperative with normal speech, despite 
some hearing impairment.  The veteran's mood was mildly 
depressed and his affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of association or confusion was 
noted.  The veteran tended to be vague, but the examiner 
stated that it was unclear whether this was attributable to 
memory impairment.  The veteran had limited insight and 
adequate judgment.  No evidence of hallucinations, delusions, 
or homicidal ideation was noted.  The veteran admitted to 
having suicidal ideation, but denied intent.  The veteran's 
GAF score was 52.  The examiner diagnosed the veteran as 
having PTSD.

Private treatment notes associated with the veteran's claims 
file show that he was treated for a probable subacute 
cerebrovascular accident (CVA) in August 2004.  The veteran 
presented to Baxter Regional Medical Center with mental 
status changes.  Three days prior to admission, the veteran 
stopped talking, but remained awake, alert, and able to 
ambulate.  A computed tomography (CT) scan revealed an old 
left lacunar infarct, which was thought to have happened just 
prior to admission.

VA administered another C&P examination in October 2005.  The 
veteran stated at that time that he "had problems with his 
nerves."  He reported nightly nightmares, numerous intrusive 
thoughts, and an exaggerated startle response.  The veteran 
also indicated that large crowds bothered him, but that he 
still visited the senior center and watched war movies.  

Upon mental status examination, the examiner noted that the 
veteran was fully cooperative, but indicated that it was 
unclear whether the veteran had possible cognitive problems 
that affected his ability to provide accurate information.  
The veteran's hearing loss was noted, as was his use of 
hearing aids.  The examiner described the veteran's speech as 
normal.  The veteran's mood was mildly depressed and his 
affect was appropriate to content.  His thought processes and 
associations were logical and tight, with no evidence of 
loosening of association or confusion noted.  The veteran was 
oriented to person and place, but could not identify the 
current governor.  No evidence of hallucinations, delusions, 
or homicidal ideation was noted.  The veteran's insight was 
somewhat limited and his judgment was adequate.  The veteran 
reported some suicidal ideation, but denied intent.  The 
veteran's GAF score was 48.  The examiner diagnosed the 
veteran as having PTSD.

In January 2006, the veteran presented to VA for individual 
therapy.  The examiner noted that the veteran was on time and 
accompanied by his wife.  The examiner observed that the 
veteran was cooperative, but that it was difficult for the 
veteran to engage in the session due to hearing and cognitive 
problems.  Nevertheless, the veteran stated that he "gets 
down much of the time and has nothing really to look forward 
to."  He further stated that he was unable to enjoy 
activities as he had done previously.  The examiner noted 
that the veteran was on at-home dialysis and that he was able 
to accomplish this even though it was disruptive.

Upon mental status examination, the examiner found the 
veteran's mood to be congruent, depressed, and anxious.  His 
affect was constricted.  The veteran's thought processes were 
ruminative and impacted by cognitive decline.  The examiner 
noted that the veteran's depressive symptoms seemed to have 
worsened since his last visit.  The veteran's GAF score was 
48.  The examiner diagnosed the veteran as having chronic 
PTSD.  

The veteran was also afforded a VA video-conference hearing 
in connection with the current claim in March 2008.  The 
veteran's wife and two daughters testified on behalf of the 
veteran, who according to his representative, "preferred not 
to" testify.

The veteran's wife, N.B., testified that the veteran did not 
participate in family activities, that he was "jealous" of 
his four-year-old nephew, and did not go anywhere without 
her.  She stated that the veteran was able to walk with the 
assistance of a cane, and that he avoided crowds.  The 
veteran purportedly had "severe" nightmares which caused 
his wife to sleep in another room.  N.B. indicated that the 
veteran was incapable of answering simple questions.  She 
also stated that the veteran would get in "big fights" with 
her about their nephew, especially when the nephew ate food 
out of the refrigerator.  She described a typical day as one 
in which the veteran arose around eight or nine o'clock in 
the morning and went to the kitchen to get water or coffee to 
take his medication.  The veteran allegedly spent the rest of 
the day watching television.  She indicated that she made all 
of the veteran's meals, and that he ate what was provided to 
him, often without talking.  He would occasionally get up to 
let the dog outside.  N.B. also stated that the veteran would 
not bathe or change his clothes unless forced to do so.  

The veteran's daughter, D.E., testified that the veteran 
refused to go to Wal-Mart, while the veteran's other 
daughter, D.M., indicated that the veteran would often stare 
"off into space" and then begin talking about in-service 
events.  D.M. further testified that the veteran "never" 
allowed the children to watch war movies because he found 
them to be upsetting.  D.M. also testified that the veteran 
slapped the family dog and pushed family members away, 
refusing to talk about his deceased son, interact with his 
nephew, or participate in family activities.  D.M. stated 
that the veteran would occasionally sit outside in the garden 
and pet the dog.  It was noted that the veteran had no 
friends.

Associated with the veteran's claims file are statements 
submitted on behalf of the veteran by a county judge and a 
small business owner.  The authors of both statements 
indicated that they would hire the veteran, but that his lack 
of "people skills," lack of self-control, and inability to 
control his temper made it "impossible" for the veteran to 
work in a social setting.

Given the evidence of record, the Board concludes that the 
veteran is entitled to an disability evaluation of 70 
percent, but not higher, for his service-connected PTSD. For 
example, the veteran's GAF scores during this period of time 
ranged from 31 to 52.  As noted above, GAF scores between 
this range reflect a variation in psychosocial functioning 
which includes major impairment in several areas such as work 
and family relations, judgment, thinking, or mood (e.g., GAF 
scores of 31 to 40) to moderate symptoms or moderate 
difficulty in social, occupational, or school functioning 
(e.g., GAF scores of 51 to 60).  

Although the evidence of record shows periods of improved 
psychiatric functioning, the totality of the evidence shows 
that the veteran's overall disability picture more nearly 
approximates the criteria for an evaluation of 70 percent in 
this case.  VA treatment records show that the veteran has 
significant impairment in many aspects of psychosocial 
functioning, such as mood and judgment, as well as relations 
with his wife and family, due to intrusive thoughts, social 
isolation, frequent severe nightmares, anxiousness, 
occasional suicidal ideation, increased arousal and 
hypervigilance, difficulty sleeping, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
neglect of personal appearance and hygiene, inability to 
establish and maintain effective relationships, memory loss, 
poor concentration, and depressed mood.

The Board also points out that where manifestations of a 
service-connected disability cannot be separated from the 
manifestations of a non-service-connected disability, all 
manifestations must be attributed to the service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  In 
this regard, the Board notes that the veteran was treated for 
a probable subacute CVA in August 2004.  VA treatment records 
also document the veteran's hearing loss.  The Board notes 
that subsequent VA examiners were unable to differentiate 
which symptoms, if any, were related to the CVA or hearing 
loss, and which symptoms, if any, were related to the 
veteran's service-connected PTSD disability.  Consequently, 
the Board is required to attribute all manifestations and 
symptoms to the veteran's service-connected PTSD. 

Although occupational and social functioning is significantly 
affected, the record does not demonstrate that the veteran's 
symptomatology more nearly approximates the criteria required 
for a rating of 100 percent.  Specifically, no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, or memory loss for names of 
closes relatives, own occupation, or own name were noted.  
Thus, the veteran is not entitled to a 100 percent 
evaluation.  

The Board observes that the veteran shows some signs of 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), but this 
alone is insufficient to more nearly approximate the criteria 
required for a rating in excess of 70 percent.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
PTSD that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).   Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-4.

The veteran was notified in a September 2005 VCAA letter that 
he could submit evidence showing his service-connected PTSD 
had increased in severity.  The veteran was informed that 
evidence of an increase in severity could be submitted in the 
form of statements from his doctor containing physical and 
clinical findings, the results of laboratory tests or x-rays, 
and lay statements from individuals who could describe the 
manner in which the disability had become worse.  The veteran 
was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.   

However, the Board notes that the September 2005 VCAA letter 
fails to provide information about the effect that worsening 
has on the veteran's employment and daily life.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.
 
In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim for PTSD are harmless 
error and did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  The veteran was provided with the rating 
criteria for PTSD in the February 2006 Statement of the Case.  
The Board notes that the veteran's claim was readjudicated 
following notice of this information by way of a November 
2006 Supplemental Statement of the Case.  The veteran and his 
representative have also provided specific arguments 
concerning the propriety of an increased rating thereby 
demonstrating actual knowledge of the relevant criteria.

Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  Thus, the purpose of the notice, to 
ensure that he had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Based on the notices provided to the veteran, 
the Board finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate an increased rating claim based on PTSD.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran had actual knowledge of 
the information and evidence needed to substantiate his 
increased rating claim.  The veteran was also provided with 
general notice, via a March 2006 letter, of the information 
and evidence necessary to establish a disability rating and 
an effective date for the disability on appeal. 

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded a VA examination in 
connection with the current claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

A 70 percent evaluation for PTSD is granted for the entire 
period of time covered by this appeal, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


